Citation Nr: 1118193	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-35 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied a claim for service connection for "eye problems."  

In November 2009, the Veteran testified before the undersigned at a Board Videoconference hearing.  A transcript of the hearing has been associated with the file.  

In December 2009 and November 2010, this claim was remanded for further development.  A review of the claims file reflects there has been substantial compliance with the last remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDING OF FACT

A preponderance of the evidence is against the finding that the Veteran has an eye disability that is related to his active service.  


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2006 letter, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  In a March 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
      
The record reflects that the RO requested the Veteran's service treatment records in February 2006.  The response, dated the following month, indicated that some of his records were fire-related; they were moldy, brittle and could not be mailed.  Some records were available and were mailed.  These records date from December 1944 to December 1945.  In May 2006, a memorandum regarding a formal finding of unavailability of service records was issued.  Also in May 2006, the Veteran was sent a notice letter regarding the unavailability of his service treatment records.  In his November 2007 appeal, the Veteran stated that medical records from the military would not show treatment for the disabilities he was claiming service connection for anyway because "medical exam (sic) were not completely done at that time."  Under the circumstances, it is the Board's conclusion that further efforts to obtain the Veteran's service medical records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2008).  Although all service treatment records have not been associated with the claims file, all other identifiable and available medical records have been secured.  The Veteran has been medically evaluated multiple times in conjunction with his bilateral eye disability claim.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  21 Vet. App. at 308-309.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Specific to eye disability claims, refractive error of the eyes is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2010); See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

In January 2006, the Veteran filed a claim for service connection for eye trouble.  In March 2006, he elaborated by writing: "Bilateral eye trouble-(southern Japan) sand blindness."  Later that month, he stated that 63 years prior while he was stationed in Okinawa, Japan, a medical doctor determined that eye damage was caused by sand and sun, "a type of sand blindness."  

In his November 2007 appeal, after the Veteran was informed that his service treatment records were partially missing, he stated that records from the military would not show disabilities any way because examinations "were not completely done at that time."  

At the November 2009 Board hearing, the Veteran stated that he was stationed on the beach and that "the sun was so bright on the sand it hurt my eyes."  (Transcript, p 5.)  He said he went to the doctor and was given glasses.  (Transcript, p 6.)  He still wears glasses.  Id.  When the Veteran returned home from service he had new glasses made and the prescription was changed.  (Transcript, p 8.)  He was diagnosed with glaucoma in 2000 or 2001.  (Transcript, p 10.)  He was diagnosed with cataracts fifteen to twenty years ago.  (Transcript, p 11.)  

Available service treatment records do not mention any eye disability.  

An April 2002 VA eye consultation shows that the Veteran reported that he had a history of glaucoma which had been treated by a private doctor.  The assessment was glaucoma, due to the Veteran's report and optic nerve head appearance.  In June 2002, he said that glaucoma was first diagnosed over 15 years prior.  

A November 2002 VA primary care record shows that diabetes mellitus type II was diagnosed.  The same month, a VA optometry record shows that the Veteran was assessed with primary open-angle glaucoma of both eyes with a questionable visual field defect (lid defect in right eye).  Intraocular pressure was high in both eyes.  In June 2003, the Veteran had another visit to VA optometry and was assessed with primary open-angle glaucoma of both eyes, blepharitis of both eyes, and cataracts of both eyes.  

A July 2003 VA ophthalmology record noted that the Veteran had diabetes mellitus and mild background diabetic retinopathy.  In April 2007, however, a VA operative record for cataract extraction showed that there was no evidence of background diabetic retinopathy.  

In March 2010, the Veteran was afforded a VA examination.  The records were reviewed.  The examiner noted that the Veteran had been diagnosed with diabetes mellitus in 2001.  He was on medication.  He developed glaucoma in 1992.  He was taking medication for this problem.  

He also had cataract extraction performed in the right eye in 2000.  He had an iridotomy performed on the right eye.  He required no laser treatment and no history of eye injury.  He said he had worn glasses since 1945.  

Physical examination showed correction of visual acuity.  Right eye vision, uncorrected, he could count fingers at 10 feet (20/80) and corrected far sight was 20/25 and near was 20/25.  The left eye uncorrected for far sight was 20/200 and near was 20/50 minus one; corrected far sight was 20/25 and near sight was20/25 plus one.  Muscle function was normal and the Veteran was clear of eye disease in an external examination.  It was noted that he had had intraocular lens replacements.  There was no chronic conjunctivitis.  A slit lamp examination showed adequate visual axis on the right and a good position of the lens on the left.  There was no diabetic retinopathy present.  There was scattered drusen throughout both retinas.  

The diagnoses were glaucoma, no retinopathy and refractive error.  It was noted the Veteran had pseudophakia bilaterally, a past iridotomy, and drusen.  According to Dorland's Illustrated Medical Dictionary (Dorland's), 1568 (31st ed. 2007), pseudophakia is a condition in which the degenerated crystalline lens is replaced by mesodermal tissue.  An iridotomy is an incision of the iris, as in creating an artificial pupil.  Dorland's, 974.  Drusen are hyaline excrescences in the Bruch layer of the choroid; they usually result from aging but sometimes occur with pathologic conditions.  Dorland's, 575.  They are sulfur granules.  Id.  The examiner explained that there was no retinopathy, but, in reference to the July 2003 VA ophthalmology record, it was possible that in the past drusen were misinterpreted.  In an April 2010 addendum, the examiner stated that glaucoma was not caused by or a result of "sand blindness" and neither were cataracts or drusen.  

The Veteran was given another VA examination in December 2010 so further explanation could be provided.  This examination showed essentially the same history as last time.  The report noted that the Veteran complained of sun in Okinawa, but shades were not available for wearing at the time.  Physical examination was also the same as at the past examination.  

The diagnoses were again glaucoma, no retinopathy and refractive error.  It was noted the Veteran had pseudophakia bilaterally, a past iridotomy, and drusen.  The examiner stated that the only acquired eye disability was glaucoma.  This was a genetic disease and not related to active duty; onset was noted to be in 1992.  The cataracts were senile in origin and not related to active duty.  Refractive error was not a disease process caused by active duty.  

The Board finds the Veteran competent to describe his eye disability symptoms, however, he is not competent to diagnose himself with a complicated eye disease like glaucoma.  Glaucoma, in contrast to a disability like varicose veins, is not necessarily readily observable.  Barr, 21 Vet. App. at 308-309.  The Veteran is competent to state that he had trouble with visual acuity in service and to explain what he experienced.  He explained at the hearing his in service eye problem was resolved by a doctor prescribing eyeglasses and his claim was clarified as one for refractive error.  (Transcript, p 6.)  He did mention he had glaucoma and cataracts at hearing and these disabilities were diagnosed long after service.  (Transcript, p 10-11.)  

The Board finds the medical evidence, including VA treatment records and examination reports, to be competent.  There is no evidence to the contrary.  

The Board finds the Veteran to be relatively credible.  Caluza, 7 Vet. App. 498.  The Veteran seemed sincere in stating he was given eyeglasses in service and the Board does not doubt this occurred.  However, in filing his claim for "sand blindness" the Veteran exaggerated or was careless in his wording; he is not blind or unable to see as shown by all the evidence in the file.  He has correctable visual acuity.  The medical evidence in this case is also credible as there is no evidence to the contrary.  

The Board assigns little weight to the Veteran's statements and assigns greater to weight to that of the VA examination reports and other medical findings.  The reports are highly probative on the issue of whether the Veteran has an eye disability that is related to his service.  

The Board finds that service connection for a bilateral eye disability is not warranted.  The Veteran has essentially stated he is filing a claim for refractive error.  As explained, refractive error is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9; See Winn, 8 Vet. App. at 516.  However, the Veteran does have glaucoma and he received a medical examination to ascertain whether this disability was related to service.  

As the examiner explained, the Veteran has glaucoma that is unrelated to his service.  His cataracts are similarly unrelated.  Drusen are not related and are a clinical finding, not a disability.  Refractive error is not a disability for VA compensation purposes.  Although the Veteran once had a past diagnosis for blepharitis, he did not have this problem upon examination and he also did not have retinopathy.  

In essence a clear preponderance of the evidence is against a finding that an acquired eye disability had its clinical onset in service or is otherwise related to active duty.  The claim is not in equipoise and the reasonable doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The claim is denied.  


ORDER

Service connection for a bilateral eye disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


